GILDEA, Chief Justice (concurring).
CONCURRENCE
I concur in the result. As the majority notes, see supra at n.6, "Ellis received notice before the tenant raised his habitability defense." Because Ellis received notice, it is not necessary for us to decide whether the statutory requirement for notice in Minn. Stat. § 504B.385 (2018), applies to the common-law defense we recognized in Fritz v. Warthen , 298 Minn. 54, 213 N.W.2d 339, 343 (1973). In other words, even if notice is required, it was given here and that finding is sufficient to resolve this case. Accordingly, I would not reach the statutory interpretation issue the majority reaches as it is not necessary to the result here. I therefore concur in the result.